Citation Nr: 1613435	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral hearing loss is related to service.

2.  The evidence shows that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran seeks service connection for tinnitus and bilateral hearing loss.  He has a current diagnosis of tinnitus.  See December 2014 audiological report summary from Dr. K.B.  Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes where speech recognition scores using the Maryland CNC Test are less than 94 percent.  According to the Veteran's most recent Maryland CNC Test from December 2014, the speech recognition scores for his left and right ears were 88 percent and 92 percent, respectively.  Thus, the Veteran is shown to have a bilateral hearing loss disability for VA purposes.

The Veteran reported that, during service, he laid wire and cable to connect field telephones and switchboards, and that he was regularly exposed to loud noise when he ran landlines to keep communications open during live field firing exercises without any hearing protection.  See August 2010 statement; October 2015 Board hearing testimony.  His DD-214 confirms a military occupational specialty (MOS) of tactical wire operator, and his service records include further details regarding the support he provided during periodic firing exercises involving artillery units.  Based on the Veteran's credible testimony, which is supported by his service records, the Board finds that he was exposed to acoustic trauma in service. 

In December 2014, Dr. K.B. examined the Veteran, reviewed his military service records, and opined that his bilateral hearing loss and tinnitus were related to noise exposure without hearing protection in service.  She supported her conclusions with explanation and discussion of the pertinent evidence. 

As the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as he was exposed to loud noises in service, and as a private audiologist has provided a medical nexus opinion relating both conditions to service, the criteria for service connection for both disabilities have been met.  
        

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


